10:37 AM                                 Heritage Christian Schools of Ohio Inc.
01/29/21
Accrual Basis                                        Balance Sheet
                                                    As of January 29, 2021
                                                           Jan 29, 21

ASSETS
    Current Assets
         Checking/Savings
             1030 Key Bank General                          210,490.64
             1040 Key Designated                              1,381.16
             1055 Bank                                       84,938.82
             1060 Petty Cash Main Office                        253.39
             1070 Petty Cash Preschool                          114.24
         Total Checking/Savings                             297,178.25
         Accounts Receivable
             1200 Accounts Receivable                       524,788.01
             1250 Allowance for Doubtful Acc                -55,288.75
         Total Accounts Receivable                          469,499.26
         Other Current Assets
             1100 E-Trade                                       126.28
             1400 Prepaid Expenses                           25,540.72
             Undeposited Funds                                8,869.12
         Total Other Current Assets                          34,536.12
    Total Current Assets                                    801,213.63
    Fixed Assets
         1500 Land                                           30,000.00
         1510 Building
             1515 Acc. Dep. Building                       -232,866.69
             1510 Building - Other                          280,000.00
         Total 1510 Building                                 47,133.31
         1520 Building Improvements
             1525 Acc. Dep. Building Imp                   -515,312.62
             1520 Building Improvements - Other             678,785.36
         Total 1520 Building Improvements                   163,472.74
         1530 Furniture and Equipment
             1535 Acc. Dep. Furniture & Eq                 -314,790.47
             1530 Furniture and Equipment - Other           319,078.86
         Total 1530 Furniture and Equipment                   4,288.39
    Total Fixed Assets                                      244,894.44
    Other Assets
         1512 Closing Costs (net of amor                        315.96
    Total Other Assets                                          315.96
TOTAL ASSETS                                              1,046,424.03
LIABILITIES & EQUITY
    Liabilities
         Current Liabilities
             Accounts Payable
                   2000 Accounts Payable                         53.29
             Total Accounts Payable                              53.29
             Other Current Liabilities




                                                                                                 Page 1 of 2

      21-60124-rk           Doc 16        FILED 02/02/21      ENTERED 02/02/21 10:58:41   Page 1 of 2
10:37 AM                                Heritage Christian Schools of Ohio Inc.
01/29/21
Accrual Basis                                       Balance Sheet
                                                   As of January 29, 2021
                                                          Jan 29, 21

                   2100 Notes Payable                       582,914.45
                   2200 Accrued Interest                     22,577.66
                   2320 Contract Wages Payable               29,419.20
                   2450 Deferred Revenue                    430,125.00
             Total Other Current Liabilities             1,065,036.31
        Total Current Liabilities                        1,065,089.60
        Long Term Liabilities
             2600 PPP Loan                                  185,200.00
        Total Long Term Liabilities                         185,200.00
    Total Liabilities                                    1,250,289.60
    Equity
        3000 Equity                                         -239,507.40
        Net Income                                           35,641.83
    Total Equity                                            -203,865.57
TOTAL LIABILITIES & EQUITY                               1,046,424.03




                                                                                                 Page 2 of 2

      21-60124-rk          Doc 16          FILED 02/02/21     ENTERED 02/02/21 10:58:41   Page 2 of 2
